DETAILED ACTION
Status of Claims:  
Claims 1-6 and 8-21 are pending.
Claims 1 and 13 are amended.
Claim 21 is new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Mar. 4, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1, 13 and 21 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The limitations directed to a photocatalytic reactor and rotation drum housing are now taught, respectively, by Maxwell et al. (WO 2011/160186 A1) and van Gelder (US 4,214,887 A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 10-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Conner et al. (US 8,551,341 B2) in view of Juby (US 2014/0224717 A1) and Maxwell et al. (WO 2011/160186 A1).

Regarding claim 1, Conner teaches a system for treating a municipal intake fluid comprising a contaminant (a wastewater treatment system 200; wastewater is defined as any water to be treated such as a stream of wastewater from municipal sources) (see Fig. 2; col. 5, lines 56-60), the system comprising: 
(a) a strainer configured to receive the municipal intake fluid and separate the municipal intake fluid into a first retentate and a strained filtrate; 
(b) a filtration unit connected to the strainer through a strained fluid connector (a preliminary screening and separation system 220, which can include a combination of a dissolved air floatation system and a coarse screen and other preliminary treatment devices) (see col. 12, lines 14-19); and
(c) a fixed film biological filter connected to the filtration unit through a filtrate connector, the filtrate connector configured to facilitate transfer of the filtration unit filtrate from the filtration unit to the fixed film biological filter, wherein the fixed film biological filter is configured to reduce a biological oxygen demand of at least one of the filtration unit filtrate and a contaminant concentrating module permeate to form a permeate (the inlet line 206; a biological reactor 202 and a membrane operating system 204), and wherein the fixed film biological filter comprises a biologically activated carbon filter (the biological reactor 202 includes adsorbent material 234 such as granular activated carbon) (see col. 10, lines 34-35; col. 13, line 49). 
Conner does not explicitly teach that the filtration unit is downstream of the strainer and connected by a strained fluid connector, the strained fluid connector configured to facilitate transfer of the strained filtrate from the strainer to the filtration unit, wherein the filtration unit is configured to 
Conner does not explicitly teach (d) a contaminant concentrating module (CCM) connected to a first retentate connector and a second retentate connector, the first retentate connector configured to facilitate transfer of the first retentate from the strainer to the CCM, the second retentate connector configured to facilitate transfer of the second retentate from the filtration unit to the CCM, wherein the CCM is configured to separate each of the first retentate and the second retentate into a third retentate and the contaminant concentrating module permeate.
Juby teaches a system for treating an intake fluid comprising a contaminant (a system 10) (see Fig. 2), the system comprising (a) a strainer configured to receive the intake fluid and separate the intake fluid into a first retentate and a strained filtrate (screen element 20); (b) a filtration unit connected to the strainer through a strained fluid connector, the strained fluid connector configured to facilitate transfer of the strained filtrate from the strainer to the filtration unit, wherein the filtration 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Conner to include a CCM, and an anaerobic digestion system 80, as taught by Juby because waste solids can be converted into an energy source instead of being disposed (thickened solids stream 42 is processed in an anaerobic digestion system 80 to produce a methane gas 84) (see Juby, para. 0015).
Conner, as modified by Juby, does not explicitly teach a photocatalytic reactor fluidly connected to the fixed film biological filter through a trickling filter connector and configured to expose the permeate to a photocatalytic reaction to generate a photocatalytic permeate.
Maxwell teaches a photocatalytic reactor fluidly connected to a pre-treatment device through a pre-treatment device connector (a connector is depicted for the inlet port 2 of each apparatus 1; a common conduit to fill the inlet port; UV is one of multiple combined technologies, and can remove contaminants which RO cannot, so it would have been obvious to one of ordinary skill in the art before the effective filing date to include the Maxwell reactor after primary treatment of a contaminated liquid) (see Fig. 2; p. 7, lines 9-10; p. 3, line 26 to p. 4, line 2 and p. 4, lines 30-32) and configured to expose a permeate to a photocatalytic reaction to generate a photocatalytic permeate (secondary effluent includes a first-pass of MF or UF, which inherently produces a permeate; the decontamination is 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Conner, as modified by Juby, to include the Maxwell photocatalytic reactor fluidically connected to the fixed film biological filter, and/or the CCM, of Conner, as modified by Juby, because the Maxwell photocatalytic reactor can further treat the permeate, and/or the CCM permeate, to completely remove organic molecule contaminants which membrane treatment cannot remove and the photocatalytic reactor can operate inexpensively (see Maxwell, p. 3, line 37 to p. 4, line 2; p. 4, lines 10-16). 

Regarding claim 2, Conner, as modified by Juby and Maxwell, teaches the system according to claim 1, wherein the system further comprises: 
at least one of an anaerobic digester, a reverse-osmosis filter module, and a denitrification bioreactor (the anaerobic digestion system 80 of Juby, where the claim is interpreted to only require one of the recited components), 
wherein: 
(i) the anaerobic digester is fluidly connected to the contaminant concentrating module and is configured to digest at least one of the first retentate, the second retentate, and the third retentate to produce a digestate and a gas (thickened solids stream 42, from the solids thickening unit 40, is processed in an anaerobic digestion system 80 to produce a methane gas 84 and effluent biosolids 86) (see Juby, para. 0015; Fig. 2), 
(ii) the reverse-osmosis filter module is fluidly connected to at least one of the photocatalytic reactor, the denitrification bioreactor, and the fixed film biological filter, and is configured to reverse-osmosis filter at least one of the permeate, the photocatalytic permeate, 
Regarding claim 3, Conner, as modified by Juby and Maxwell, teaches the system according to claim 1.
Conner, as previously modified by Juby and Maxwell, does not explicitly teach wherein the strainer (system 220) comprises a rotation drum strainer. 
Conner further teaches that a strainer may be a rotation drum strainer (a screening apparatus such as a rotating drum screen for separation subsystem 222) (see col. 12, lines 45-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the strainer (the preliminary screening system 220) of Conner to be a rotation drum strainer as further taught by Conner because such a substitution achieves predictable results to separate suspended matter in the intake fluid and the preliminary screening system 220 of Conner is open to being various types of devices (see Conner, col. 12, lines 18-22).

Regarding claim 6, Conner, as modified by Juby and Maxwell, teaches the system according to claim 1, wherein the permeate formed by the fixed film biological filter comprises at least one of the biological oxygen demand of less than about 30 ppm and a chemical oxygen demand of less than about 200 ppm (the residual COD concentration in the effluent dropped to less than 4% of the feed COD 
Regarding claim 10, Conner, as modified by Juby and Maxwell, teaches the system according to claim 1, wherein the photocatalytic reactor comprises a photocatalytic reactor tank (apparatus 1 with photocatalytic unit 4) (see Fig. 1-2), a UV light source (UV lamps and/or LED) (see p. 15, line 30), a photocatalytic reactor membrane (filtration membrane 6), titanium dioxide (a slurry of photocatalytic material; a photocatalytic substrate is a TiO2 slurry) (see p. 15, lines 22-23; p. 13, lines 8-9).
Conner, as modified by Juby and Maxwell, does not explicitly teach a titanium dioxide supply tank.
Conner further teaches the configuration of a supply tank for providing the supply tank contents to a desired destination (water is suppled to a distribution system from a water storage and recycling tank) (see col. 43, lines 32-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Maxwell photocatalytic reactor to include a titanium dioxide supply tank as taught by Conner because such a structure is known in the art for providing a material such as the Maxwell titanium dioxide slurry and therefore achieve predictable results to supply titanium dioxide for photocatalysis in the Maxwell reactor.
Regarding claim 11, Conner, as modified by Juby and Maxwell, teaches the system according to claim 2, wherein the reverse-osmosis filter module comprises a reverse-osmosis filter housing, a high pressure pump, and a semipermeable membrane, and wherein the semipermeable membrane comprises a filter pore size of from 0.1 to 5 nm (Conner, as modified by Juby, teaches “at least one” of the components in lines 3-4 of claim 2, i.e. an anaerobic digester, and thus the reverse-osmosis filter 
Regarding claim 12, Conner, as modified by Juby and Maxwell, teaches the system according to claim 2, wherein the denitrification bioreactor comprises a denitrification housing, a denitrification bioreactor membrane, and wood chips (Conner, as modified by Juby, teaches “at least one” of the components in lines 3-4 of claim 2, i.e. an anaerobic digester, and thus the denitrification bioreactor is interpreted to be optional).

Regarding claim 13, Conner teaches a method for treating a municipal intake fluid comprising a contaminant (wastewater is defined as any water to be treated such as a stream of wastewater from municipal sources) (see Fig. 2; col. 5, lines 56-60), the method comprising: 
(a) straining the municipal intake fluid with a strainer to form a first retentate and a strained filtrate; 
(b) filtering with a filtration unit to form a second retentate and a filtration unit filtrate (a preliminary screening and separation system 220, which can include a combination of a dissolved air floatation system and a coarse screen and other preliminary treatment devices) (see col. 12, lines 14-19); and 
(d) filtering the filtration unit filtrate with a fixed film biological filter to form a permeate (the inlet line 206; a biological reactor 202 and a membrane operating system 204), wherein the fixed film biological filter comprises a biologically activated carbon filter (the biological reactor 202 includes adsorbent material 234 such as granular activated carbon) (see col. 10, lines 34-35; col. 13, line 49).
Conner does not explicitly teach the filtration unit filtering the strained filtrate.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try arranging the strainer (the coarse screen) to be upstream of the filtration unit (dissolved air floatation 
Conner does not explicitly teach (c) separating at least one of the first retentate and the second retentate with the contaminant concentrating module to form a third retentate and a contaminant concentrating module permeate.
Juby teaches a method for treating an intake fluid comprising a contaminant, the method comprising (a) straining the intake fluid with a strainer to form a first retentate and a strained filtrate; (screen element 20); (b) filtering the strained filtrate with a filtration unit to form a second retentate and a filtration unit filtrate (primary membrane element 30); and (c) separating at least one of the first retentate and the second retentate with the contaminant concentrating module to form a third retentate and a contaminant concentrating module permeate (solids thickening unit 40) (see para. 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Conner to include a step of separating at least one of the first retentate and the second retentate, by including a CCM and an anaerobic digestion system 80, as taught by Juby because waste solids can be converted into an energy source instead of being disposed (thickened solids stream 42 is processed in an anaerobic digestion system 80 to produce a methane gas 84) (see Juby, para. 0015).
Conner, as modified by Juby, does not explicitly teach the step of (e) exposing the permeate to a photocatalytic reaction with a photocatalytic reactor to generate a photocatalytic permeate, wherein the photocatalytic reactor is fluidly connected to the fixed film biological filter through a trickling filter connector.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Conner, as modified by Juby, to further treat the permeate by step (e) as taught by Maxwell, by fluidically connecting the Maxwell photocatalytic reactor to the fixed film biological filter, and/or the CCM, of Conner, as modified by Juby, because the exposure to the Maxwell photocatalytic reaction can further treat the permeate, and/or the CCM permeate, to completely remove organic molecule contaminants which membrane treatment cannot remove and the photocatalytic reactor can operate inexpensively (see Maxwell, p. 3, line 37 to p. 4, line 2; p. 4, lines 10-16). 

Regarding claim 17, Conner, as modified by Juby and Maxwell, teaches the method according to claim 13, wherein the filtering at least one of the filtration unit filtrate and the contaminant concentrating module permeate with the fixed film biological filter further comprises: 

contacting at least one of the filtration unit filtrate and the contaminant concentrating module permeate with a packing material in the biological filter tank (the biological reactor 202 receives wastewater at inlet 206 from the filtration unit of claim 13; the biological reactor 202 includes adsorbent material 234 and an effective amount of one or more micro-organisms 238 for digestion of biologically labile and certain biologically refractory and/or biologically inhibitory compounds) (see Conner, col. 10, lines 34-40 and 48-50); and 
filtering at least one of the filtration unit filtrate and the contaminant concentrating module permeate through a biological filter membrane to produce the permeate (a membrane operating system 204 comprises activated sludge and discharges membrane permeate via an outlet 212) (see Conner, col. 11, lines 44-52). 
Regarding claim 18, Conner, as modified by Juby and Maxwell, teaches the method according to claim 13, wherein the permeate has a biological oxygen demand of less than about 30 ppm and a chemical oxygen demand of less than about 200 ppm (the residual COD concentration in the effluent dropped to less than 4% of the feed COD concentration; thus, per stage C of Fig. 14, the effluent has less than 39 mg/L COD concentration based on a feed COD concentration of approximately 975 mg/L) (see Conner, col. 36, lines 24-26). 

Claims 4-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Conner et al. (US 8,551,341 B2), Juby (US 2014/0224717 A1) and Maxwell et al. (WO 2011/160186 A1) as applied to claims 1 and 13 above, and further in view of Powell et al. (US 2015/0122740 A1).

Regarding claim 4, Conner, as modified by Juby and Maxwell, teaches the system according to claim 1.
Conner, as modified by Juby and Maxwell, does not explicitly teach wherein the filtration unit comprises: an aeration unit connected to the strainer through the strained fluid connector and configured to receive the strained filtrate and to generate an aerated fluid; a chemical inlet disposed downstream of the aeration unit and configured to meter an additive into the aerated fluid; a reactor tank disposed downstream of the chemical inlet and configured to receive and retain the aerated fluid comprising the additive for a retention time generating a retained fluid; and a ceramic membrane configured to receive and filter the retained fluid generating the filtration unit filtrate. 
Powell teaches a filtration unit comprising: an aeration unit configured to generate an aerated fluid; a chemical inlet disposed downstream of the aeration unit, comprising a metering device, and configured to meter an additive into the aerated fluid; a reactor tank disposed downstream of the chemical inlet and configured to receive and retain the aerated fluid comprising the additive for a retention time generating a retained fluid (a chemical inlet may be disposed downstream of an aeration unit (an aeration unit may comprise a compressed air inlet) and upstream of a high solids contact reactor (e.g. a concentrate tank, see para. 0005), the chemical inlet operable to meter a selected coagulant or precipitating agent, which is interpreted to mean that the chemical inlet inherently includes a metering device in order to be operable to meter a chemical; an aeration unit and a chemical inlet may be disposed upstream of a concentrate tank, the concentrate tank exhibits a retention time; “aeration unit” is interpreted under 35 U.S.C. 112(f) to be a compressed gas inlet (see instant Specification, p. 16, lines 7-12), and equivalents thereof) (see para. 0033, 0045, 0050 and 0052); and a ceramic membrane configured to receive and filter the retained fluid generating the filtration unit filtrate (a filtration unit may be operable to receive a concentrated fluid from a concentrate tank; a filtration unit may comprise a ceramic membrane filtration unit) (see para. 0056 and 0058). 


Regarding claim 5, Conner, as modified by Juby, Maxwell and Powell, teaches the system according to claim 4, wherein the filtration unit is configured to remove greater than about 75% of solubilized contaminants from the strained filtrate (greater than 75% of dissolved Mn is removed by the fluid treatment examples) (see Powell, para. 0103 - Table 1). 
Regarding claim 15, Conner, as modified by Juby and Maxwell, teaches the method according to claim 13.
Conner, as modified by Juby and Maxwell, does not explicitly teach wherein the filtering the strained filtrate with a filtration unit further comprises: aerating the strained filtrate through an aeration unit to produce an aerated fluid; metering an additive from a chemical inlet into the aerated fluid; 
Powell teaches a method for filtering a stream with a filtration unit, comprising aerating a stream through an aeration unit to produce an aerated fluid; metering an additive from a chemical inlet into the aerated fluid; retaining the aerated fluid comprising the additive in a reactor tank to generate a retained fluid (a chemical inlet may be disposed downstream of an aeration unit (an aeration unit may comprise a compressed air inlet) and upstream of a high solids contact reactor (e.g. a concentrate tank, see para. 0005), the chemical inlet operable to meter a selected coagulant or precipitating agent; an aeration unit and a chemical inlet may be disposed upstream of a concentrate tank, the concentrate tank exhibits a retention time; “aeration unit” is interpreted under 35 U.S.C. 112(f) to be a compressed gas inlet (see instant Specification, p. 16, lines 7-12), and equivalents thereof) (see para. 0033, 0045, 0050 and 0052); and filtering the retained fluid through a ceramic membrane to form the filtration unit filtrate (a filtration unit may be operable to receive a concentrated fluid from a concentrate tank; a filtration unit may comprise a ceramic membrane filtration unit) (see para. 0056 and 0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Conner, as modified by Juby and Maxwell, to include a step of filtering with a filtration unit as taught by Powell, or substitute the step of filtering with a filtration unit of Conner with the step of Powell, because the steps of Powell reduce fouling of downstream treatment components and has synergistically enhanced treatment results (see Powell, para. 0002 and 0005).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to try including the filtration unit of Powell downstream of the strainer of Conner, as modified by Juby and Maxwell, and thus filter the strained filtrate of Conner at the filtration unit of Powell, because the finite number of potential options (the filtration unit of Powell being upstream or downstream of the strainer of Conner, or downstream of the filtration unit of Conner, or downstream of the fixed film biological of 

Regarding claim 16, Conner, as modified by Juby and Maxwell, teaches the method according to claim 13, wherein the filtering the strained filtrate with a filtration unit further comprises removing contaminants from the strained filtrate (see claim 13 above).
Conner, as modified by Juby and Maxwell, does not explicitly teach that greater than about 75% of solubilized contaminants are removed.  
Powell teaches a method for filtering a stream with a filtration unit (see para. 0012), comprising removing greater than about 75% of solubilized contaminants from the strained filtrate (greater than 75% of dissolved Mn is removed by the fluid treatment examples) (see para. 0103 - Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Conner, as modified by Juby and Maxwell, to include a step of filtering with a filtration unit as taught by Powell, or substitute the step of filtering with a filtration unit of Conner with the step of Powell, because the steps of Powell reduce fouling of downstream treatment components and has synergistically enhanced treatment results (see Powell, para. 0002 and 0005).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to try including the filtration unit of Powell downstream of the strainer of Conner, as modified by Juby and Maxwell, and thus filter the strained filtrate of Conner at the filtration unit of Powell, because the finite number of potential options (the filtration unit of Powell being upstream or downstream of the strainer of Conner, or downstream of the filtration unit of Conner, or downstream of the fixed film biological of Conner) can be pursued with a reasonable expectation of success to separate the fluid into a retentate and a filtrate.  (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 1390 (2007))  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Conner et al. (US 8,551,341 B2), Juby (US 2014/0224717 A1) and Maxwell et al. (WO 2011/160186 A1) as applied to claim 1 above, and further in view of Vuong et al. (US 8,685,252 B2) and Yoneda et al. (US 9,827,536 B2).

Regarding claim 8, Conner, as modified by Juby and Maxwell, teaches the system according to claim 1, wherein the CCM comprises a housing tank (the solids thickening unit 40 of Juby is interpreted to inherently have a housing to hold and process retentate).
Conner, as modified by Juby and Maxwell, does not explicitly teach wherein the CCM comprises a housing tank; a porous membrane; and a shock wave generator. 
Vuong teaches a system for treating an intake fluid comprising a contaminant, the system comprising: (d) a contaminant concentrating module (CCM) connected to a first retentate connector, the first retentate connector configured to facilitate transfer of a first retentate from a strainer to the CCM, wherein the CCM is configured to separate the first retentate into a discharged retentate and the contaminant concentrating module permeate, wherein the CCM comprises a housing tank; a porous membrane (concentrate from a primary treatment subsystem can be transferred to a secondary treatment train, the secondary treatment train separates the first nanofiltration concentrate into a secondary nanofiltration concentrate and permeate) (see Fig. 25B); and a shock wave generator (the pressure tank, which houses the membranes, is subjected to a vibration system) (see col. 2, lines 52-53 and 62-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the CCM of Conner, as modified by Juby and Maxwell, to include a porous membrane and a dynamic shock generator as taught by Vuong because such a configuration minimizes the volume of discharge relative to the amount of usable effluent produced (see Vuong, col. 45, lines 31-34) while reducing or preventing membrane fouling (see Vuong, col. 2, lines 62-64).

Yoneda teaches a porous membrane comprising a carboxymethylcellulose binder (the porous support layer of the composite semipermeable membrane contains hydrophilic macromolecules and thereby has an increased water permeability; the hydrophilic macromolecule may be carboxymethyl cellulose) (see Abstract; col. 6, lines 53-55; col. 7, lines 8-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the porous membrane of Vuong to include a carboxymethylcellulose binder as taught by Yoneda because carboxymethylcellulose improves the water permeability of a porous membrane (see Yoneda, col. 7, lines 8-18).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Conner et al. (US 8,551,341 B2), Juby (US 2014/0224717 A1) and Maxwell et al. (WO 2011/160186 A1) as applied to claims 1-2 above, and further in view of Early et al. (US 8,871,089 B2).

Regarding claim 9, Conner, as modified by Juby and Maxwell, teaches the system according to claim 2, wherein the anaerobic digester comprises an anaerobic digester tank and a microorganism (the anaerobic digestion system 80 of Juby) (see claims 1-2 above). 
Conner, as modified by Juby and Maxwell, does not explicitly teach that the anaerobic digester comprises a mixer.
Early teaches a system for treating an intake fluid comprising a contaminant, the system comprising an anaerobic digester, wherein the anaerobic digester comprises an anaerobic digester tank, a mixer and a microorganism (an anaerobic digester is derived through the implementation of mixers) (see col. 13, lines 24-26).


Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Conner et al. (US 8,551,341 B2), Juby (US 2014/0224717 A1) and Maxwell et al. (WO 2011/160186 A1) as applied to claim 13 above, and further in view of Vuong et al. (US 8,685,252 B2) and Lord (US 2013/0048560 A1).

Regarding claim 14, Conner, as modified by Juby and Maxwell, teaches the method according to claim 13, wherein the method further comprises: 
(i) anaerobically digesting at least one of the first retentate, the second retentate, and the third retentate to generate a digestate and a gas (thickened solids stream 42 is processed in an anaerobic digestion system 80 to produce a methane gas 84 and effluent biosolids 86) (see Juby, para. 0015).
Conner, as modified by Juby and Maxwell, does not explicitly teach the step of (ii) reverse-osmosis filtering at least one of the permeate, the photocatalytic permeate, and the reduced nitrate permeate to generate the reverse-osmosis permeate.
Vuong a method for treating an intake fluid comprising a contaminant, the method comprising a step (ii) reverse-osmosis filtering at least one of the permeate, the photocatalytic permeate, and a reduced nitrate permeate to generate a reverse-osmosis permeate (nanofiltration permeate is directed to Advanced Reuse (further processing like NF/RO and/or disinfectant); disinfection by UV) (see Fig. 25B and 23).

Conner, as further modified by Juby, Maxwell and Vuong, does not explicitly teach the step of (iii) exposing at least one of a permeate and a reverse-osmosis permeate to a denitrification reaction to generate a reduced nitrate permeate; and (iv) producing the reduced nitrate permeate with a denitrification bioreactor. 
Lord teaches a method for treating an intake fluid comprising a contaminant, the method comprising: (iii) exposing at least one of a permeate and a reverse-osmosis permeate to a denitrification reaction to generate a reduced nitrate permeate; and (iv) producing the reduced nitrate permeate with a denitrification bioreactor (the permeate of a membrane filter system can be pre-treated or further treated such as by denitrification) (see para. 0082).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Conner, as modified by Juby, Maxwell and Vuong, to include the steps (iii)-(iv) as taught by Lord because such a configuration of fluid treatment steps is known in the art and thus achieves predictable results to treat an intake fluid comprising a contaminant, and denitrification would decrease nitrate concentrations and contribute to the goal of Vuong to produce a higher quality effluent which enables reuse of the treated water (see Vuong, col. 41, lines 45-46).

Regarding claim 20, Conner, as modified by Juby, Maxwell, Vuong and Lord, teaches the method according to claim 14, wherein the anaerobically digesting further comprises: 
receiving at least one of the first retentate, the second retentate, and the third retentate in an anaerobic digester tank; 

microbially digesting the microorganism/retentate mixture to produce the digestate and the gas (the anaerobic digestion system 80 of Juby receives thickened solids stream 42 produced from stream 34 by the primary membrane element 30) (see claim 13 above; Juby, para. 0015 and Fig. 2).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Conner et al. (US 8,551,341 B2), Juby (US 2014/0224717 A1) and Maxwell et al. (WO 2011/160186 A1) as applied to claim 13 above, and further in view of Vuong et al. (US 8,685,252 B2).

Regarding claim 19, Conner, as modified by Juby and Maxwell, teaches the method according to claim 13, wherein the separating at least one of the first retentate and the second retentate further comprises: receiving at least one of the first retentate and the second retentate in a contaminant concentrating module housing (the solids thickening unit 40 of Juby is interpreted to inherently have a housing to hold and process retentate).
Conner, as modified by Juby and Maxwell, does not explicitly teach using a porous membrane contained within the containment concentrating module housing to separate each of the first retentate and the second retentate into the third retentate and the contaminant concentrating module permeate. 
Vuong teaches a method for treating an intake fluid comprising a contaminant, the method comprising: receiving a first retentate in a contaminant concentrating module housing; and using a porous membrane contained within the containment concentrating module housing to separate the first retentate into the discharged retentate and the contaminant concentrating module permeate (concentrate from a primary treatment subsystem can be transferred to a secondary treatment train, 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claim 13 step (c) of separating at least one of the first retentate and the second retentate to include using a porous membrane contained within a containment concentrating module housing as taught by Vuong because such a configuration minimizes the volume of discharge relative to the amount of usable effluent produced (see Vuong, col. 45, lines 31-34).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Conner et al. (US 8,551,341 B2) in view of Juby (US 2014/0224717 A1), Maxwell et al. (WO 2011/160186 A1) and van Gelder (US 4,214,887 A).

Regarding claim 21, Conner teaches a system for treating a municipal intake fluid comprising a contaminant (a wastewater treatment system 200; wastewater is defined as any water to be treated such as a stream of wastewater from municipal sources) (see Fig. 2; col. 5, lines 56-60), the system comprising: 
(a) a strainer configured to receive the municipal intake fluid and separate the municipal intake fluid into a first retentate and a strained filtrate; 
(b) a filtration unit connected to the strainer through a strained fluid connector (a preliminary screening and separation system 220, which can include a combination of a dissolved air floatation system and a coarse screen and other preliminary treatment devices) (see col. 12, lines 14-19); and
(c) a fixed film biological filter connected to the filtration unit through a filtrate connector, the filtrate connector configured to facilitate transfer of the filtration unit filtrate from the filtration unit to the fixed film biological filter, wherein the fixed film biological filter is configured to reduce a biological 
Conner does not explicitly teach that the filtration unit is downstream of the strainer and connected by a strained fluid connector, the strained fluid connector configured to facilitate transfer of the strained filtrate from the strainer to the filtration unit, wherein the filtration unit is configured to separate the strained filtrate into a second retentate and a filtration unit filtrate.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try arranging the strainer (the coarse screen) to be upstream of the filtration unit (dissolved air floatation system) because the finite number of potential options (the coarse screen upstream or downstream of the dissolved air floatation system) can be pursued with a reasonable expectation of success to separate suspended matter in the intake fluid.  (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 1390 (2007))  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include a strained fluid connector, configured to facilitate transfer of the strained filtrate from the strainer to the filtration unit, between the strainer and the filtration unit as taught by the filtrate connector (inlet line 206) because the combination of known elements, where each performs the same function it had been known to perform, achieves predictable results to transfer fluid from one treatment unit to the next treatment unit to separate suspended matter in the intake fluid.  (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 1395 (2007))
Conner does not explicitly teach (d) a contaminant concentrating module (CCM) connected to a first retentate connector and a second retentate connector, the first retentate connector configured to facilitate transfer of the first retentate from the strainer to the CCM, the second retentate connector 
Conner does not explicitly teach wherein the strainer (system 220) is a rotation drum strainer. 
Conner further teaches that a strainer may be a rotation drum strainer (a screening apparatus such as a rotating drum screen for separation subsystem 222) (see col. 12, lines 45-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the strainer (the preliminary screening system 220) of Conner to be a rotation drum strainer as further taught by Conner because such a substitution achieves predictable results to separate suspended matter in the intake fluid and the preliminary screening system 220 of Conner is open to being various types of devices (see Conner, col. 12, lines 18-22).
Juby teaches a system for treating an intake fluid comprising a contaminant (a system 10) (see Fig. 2), the system comprising (a) a strainer configured to receive the intake fluid and separate the intake fluid into a first retentate and a strained filtrate (screen element 20); (b) a filtration unit connected to the strainer through a strained fluid connector, the strained fluid connector configured to facilitate transfer of the strained filtrate from the strainer to the filtration unit, wherein the filtration unit is configured to separate the strained filtrate into a second retentate and a filtration unit filtrate (primary membrane element 30); and (d) a contaminant concentrating module (CCM) connected to a first retentate connector and a second retentate connector, the first retentate connector configured to facilitate transfer of the first retentate from the strainer to the CCM, the second retentate connector configured to facilitate transfer of the second retentate from the filtration unit to the CCM, wherein the CCM is configured to separate each of the first retentate and the second retentate into a third retentate and the contaminant concentrating module permeate (solids thickening unit 40) (see para. 0015).

Conner, as modified by Juby, does not explicitly teach a photocatalytic reactor is fluidly connected to the fixed film biological filter through a trickling filter connector and configured to expose the permeate to a photocatalytic reaction to generate a photocatalytic permeate.
Maxwell teaches a photocatalytic reactor is fluidly connected to a pre-treatment device through a pre-treatment device connector (a connector is depicted for the inlet port 2 of each apparatus 1; a common conduit to fill the inlet port; UV is one of multiple combined technologies, and can remove contaminants which RO cannot, so it would have been obvious to one of ordinary skill in the art before the effective filing date to include the Maxwell reactor after primary treatment of a contaminated liquid) (see Fig. 2; p. 7, lines 9-10; p. 3, line 26 to p. 4, line 2 and p. 4, lines 30-32) and configured to expose a permeate to a photocatalytic reaction to generate a photocatalytic permeate (secondary effluent includes a first-pass of MF or UF, which inherently produces a permeate; the decontamination is effected by photocatalysis through means 4 and treated fluid exits the photocatalytic unit 4 through a filtration membrane 6) (see p. 3, lines 27-33; p. 13, line 6; p. 15, lines 18-24; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Conner, as modified by Juby, to include the Maxwell photocatalytic reactor fluidically connected to the fixed film biological filter, and/or the CCM, of Conner, as modified by Juby, because the Maxwell photocatalytic reactor can further treat the permeate, and/or the CCM permeate, to completely remove organic molecule contaminants which membrane treatment cannot remove and 
Conner, as modified by Juby and Maxwell, does not explicitly teach the rotation drum strainer comprising a rotation drum housing.
Van Gelder teaches a rotation drum strainer comprising a rotation drum housing (a filtration device consisting of a liquid holding tank 112 through which rotates a perforated drum 113) (see col. 9, lines 21-25; Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Conner rotation drum strainer to comprise a rotation drum housing as taught by van Gelder because such a rotation drum strainer structure is known in the art and achieves predictable results to receive a fluid for straining. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578. The examiner can normally be reached M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        




/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        March 17, 2022